DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 9/12/2022, has been entered and carefully considered. Claims 1, 5, 9, 13, 16-19 are amended, claims 2-4, 6-8, 10-12, 14-15 are canceled, and claims 20-23 are added.  Claims 1, 5, 9, 13, and 16-23 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 9/12/2022, pages 6-9, with respect to claim 1, have been considered but are not persuasive. 
Applicant argues with respect to claim 1 that (1) Seo does not teach or suggest “control information for a physical downlink shared channel (PDSCH) on a frequency region configured by system information” as in the amended claim 1; (2) Marinier does not teach or suggest “identifying a transport block size that is associated with the first number of OFDM symbols”; (3) the combination of Seo and Marinier does not disclose "wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals, and a frequency region for transmission of the PDSCH in the transmission time interval is defined within the frequency region configured by the system information, in a frequency domain".
Regarding the first argument, Seo [0060-0062, 0152-0154] a BS transmits control information transmitted through the PDCCH is referred to as DL control information (DCI) including DL scheduling information (called a downlink (DL) grant) for scheduling PDSCH configured by system information (SIB) to the UE. [0047, 0049-0055] FIG. 3 shows the conventional structure of a DL subframe, which includes two consecutive slots, each slot includes 7 OFDM symbols. Up to first 3 OFDM symbols correspond to a control region (PUCCH) and the remaining OFDM symbols correspond to a data region to which a data channel (PDSCH) is allocated. Both the control region and data region include one DL slot are includes N resource blocks (RBs) in a time domain and in a plurality of consecutive subcarriers (i.e., frequency region) in the frequency domain.
Regarding the second argument, Marinier [0219-0220] the downlink control information may indicate a transport block size or a maximum transport block size for one or more TTIs to be included within a certain time period, such as a subframe that includes 14 OFDM symbols. For example, the resource block allocation for which the transport block size would not exceed the indicated maximum transport block size of maximum number of 3 symbols. 
Regarding the third argument, the arguments have been considered but are moot in view of a new ground of rejection based on You et al., US 2019/0297601.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 5, 9, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0254410), hereinafter Seo, in view of Marinier et al., (US 2018/0242317), hereinafter Marinier, and further in view of You et al., (US 2019/0297601) hereinafter You.
Regarding Claim 1, Seo teaches A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, control information for a physical downlink shared channel (PDSCH) on a frequency region configured by system information ([Para. 0060-0062, 0152-0154] a BS transmits control information transmitted through the PDCCH is referred to as DL control information (DCI) including DL scheduling information (called a downlink (DL) grant) for scheduling PDSCH configured by system information (SIB) to the UE. [Para. 0047, 0049-0055] FIG. 3 shows the conventional structure of a DL subframe, which includes two consecutive slots, each slot includes 7 OFDM symbols. Up to first 3 OFDM symbols correspond to a control region (PUCCH) and the remaining OFDM symbols correspond to a data region to which a data channel (PDSCH) is allocated. Both the control region and data region includes one DL slot are includes N resource blocks (RBs) in a time domain and in a plurality of consecutive subcarriers (i.e., frequency region) in the frequency domain), wherein the control information includes resource allocation information, wherein the resource allocation information is used for defining a transmission time interval among a plurality of transmission time intervals ([Para. 0123] the PDCCH includes DL grant indicates number of DL subframes are allocated. [Para. 0046, 0060] one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in 2 slots in the time domain), 
and wherein the transmission time interval is defined by a number of OFDM symbols from the start OFDM symbol ([Para. 0046-0053] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in the time domain including 2 slots. Fig. 3 shows a subframe includes two consecutive slots of up to 14 symbols, and each slot in time domain consists of 7 OFDM symbols. The first 3 OFDM symbols in a control region to which a control channel is allocated indicates the remaining OFDM symbols (i.e., starting from 4th OFDM symbol of the 11 number of OFDM symbols) correspond to a data region of 2 slots to which a data channel is allocated).
Seo does not disclose wherein the resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval; identifying a transport block size that is associated with the number of OFDM symbols; and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the number of OFDM symbols starting from the start OFDM symbol, based on the resource allocation information; wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals and a frequency region for transmission of the PDSCH in the transmission time interval, is defined within the frequency region configured by the system information in a frequency domain.
Marinier teaches wherein the resource allocation information indicates a start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval ([Para. 0202, 0218-0220] the downlink control information (i.e., DCI, a resource allocation information) may indicate a transport block size for one or more TTIs to be included within a certain time period, such as a subframe for resource allocation. The DCI may indicate the start of a time period t where t may represent a number of symbols in a transmission period (e.g., TTI). For example, DCI may indicate 2 TTIs in a subframe of 14 symbols. The first TTI starting at the third symbol and ending at the eighth symbol (i.e., the first consecutive OFDM symbols starting from the third symbol). [Para. 0262] Fig. 10, the first DCI may indicate the resource allocation in the time domain. For example, a first set of time symbols (e.g. OFDM symbols from the second to the seventh), where In LTE, OFDM symbol is used as the basic signal format for both downlink (DL) and uplink data transmissions in a 1 ms LTE timing structure [0137, 0169]); identifying a transport block size that is associated with the number of OFDM symbols from the start OFDM symbol ([Para. 0219-0220] the downlink control information may indicate a transport block size or a maximum transport block size for one or more TTIs to be included within a certain time period, such as a subframe that includes 14 OFDM symbols. For example, the resource block allocation for which the transport block size would not exceed the indicated maximum transport block size of maximum number of 3 symbols. Where the start and end time of each TTI allocation for which the transport block size would not exceed the indicated maximum transport block size that is associated with the number of OFDM symbols [0137, 0169]); and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the number of OFDM symbols starting from the start OFDM symbol, based on the resource allocation information. ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4 shows an example of frame structure 400 in both frequency and time domain. The eNB transmit downlink data in a DL portion of the frame based on the DL transmission assignment and TTI duration, where the start of each DL transmission portion 402a and 402b of the two TTIs 409a and 409b may be indicated by a DCI 401a and 401b, and is based on TBS over a PDSCH in the case of an LTE-based transmission [0221]. [Para. 0219] For example, downlink control information may indicate that 2 TTIs are transmitted in a subframe. In a case where a control region occupies 2 symbols and a subframe includes 14 symbols, this may implicitly indicate a first TTI starting at the third symbol and ending at the eighth symbol, and a second TTI starting at the ninth symbol and ending at the fourteenth symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo and the teaching of DCI indicating a transport block size from Marinier to improve the 5G broadband performance.
The combination of Seo and Marinier does not disclose wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals, and a frequency region for transmission of the PDSCH in the transmission time interval, is defined within the frequency region configured by the system information in a frequency domain.
You teaches wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals ([Para. 0094] Fig. 5 shows plurality of TTIs where a transmission time interval may be an example of a short TTI, sTTI consisting of 2 OFDM symbols, and/or an sTTI consisting of 7 OFDM symbols may be configured) and a frequency region for transmission of the PDSCH in the transmission time interval
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo, the teaching of DCI indicating a transport block size from Marinier, and the teaching of short TTI from You to improve the latency and the average throughput. 

Regarding Claim 5, Seo teaches A method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, control information for a physical downlink shared channel (PDSCH) on a frequency region configured by system information,  ([Para. 0040, 0187-0188] Fig. 10, the UE receives control information in including DL scheduling information through PDCCH and E-PDCCH control region from BS.
 [Para. 0060-0062, 0152-0154] receiving from a BS transmits, control information transmitted through the PDCCH is referred to as DL control information (DCI) including DL scheduling information (called a downlink (DL) grant) for scheduling PDSCH configured by system information (SIB) to the UE. [Para. 0047, 0049-0055] FIG. 3 shows the conventional structure of a DL subframe, which includes two consecutive slots, each slot includes 7 OFDM symbols. Up to first 3 OFDM symbols correspond to a control region (PUCCH) and the remaining OFDM symbols correspond to a data region to which a data channel (PDSCH) is allocated. Both the control region and data region of the DL slots are in time domain and NRB resource blocks (RBs) in a frequency domain, where the RB includes one slot in the time domain in a unit of resource allocation, and includes a plurality of consecutive subcarriers in the frequency domain), wherein the 
wherein the resource allocation information is used for defining a transmission time interval among a plurality of transmission time intervals,
wherein the transmission time interval is defined by a number of OFDM symbols from the start OFDM symbol ([Para. 0123] the PDCCH includes DL grant indicates number of DL subframes are allocated. [Para. 0046-0053, 0060] one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in 2 slots in the time domain. Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI) may be a minimum unit of scheduling included in the time domain including 2 slots. Fig. 3 shows a subframe includes two consecutive slots of up to 14 symbols, and each slot in time domain consists of 7 OFDM symbols. The first 3 OFDM symbols in a control region to which a control channel is allocated indicates the remaining OFDM symbols (i.e., starting from 4th OFDM symbol of the 11 number of OFDM symbols) correspond to a data region of 2 slots to which a data channel is allocated).
Seo does not disclose wherein the resource allocation information indicates a   start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval; identifying a transport block size that is associated with the OFDM symbols, and receiving, from the base station, the PDSCH associated with the identified transport block size in the number of OFDM symbols starting from the start OFDM symbol, based on the resource allocation information, wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals, and a frequency region for transmission of the PDSCH in the transmission time interval, is defined within the frequency region configured by the system information in a frequency domain.
Marinier teaches wherein the resource allocation information indicates a   start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval ([Para. 0202, 0218-0220] the downlink control information (i.e., DCI, a resource allocation information) may indicate a transport block size for one or more TTIs to be included within a certain time period, such as a subframe for resource allocation. The DCI may indicate the start of a time period t where t may represent a number of symbols in a transmission period (e.g., TTI). For example, DCI may indicate 2 TTIs in a subframe of 14 symbols. The first TTI starting at the third symbol and ending at the eighth symbol (i.e., the first consecutive OFDM symbols starting from the third symbol). [Para. 0262] Fig. 10, the first DCI may indicate the resource allocation in the time domain. For example, a first set of time symbols (e.g. OFDM symbols from the second to the seventh), where In LTE, OFDM symbol is used as the basic signal format for both downlink (DL) and uplink data transmissions in a 1 ms LTE timing structure [0137, 0169]); identifying a transport block size that is associated with the number of OFDM symbols ([Para. 0219-0220] the downlink control information may indicate a transport block size or a maximum transport block size for one or more TTIs to be included within a certain time period, such as a subframe that includes 14 OFDM symbols. For example, the resource block allocation for which the transport block size would not exceed the indicated maximum transport block size of maximum number of 3 symbols. Where the start and end time of each TTI allocation for which the transport block size would not exceed the indicated maximum transport block size that is associated with the number of OFDM symbols [0137, 0169]); and receiving, from the base station, the PDSCH associated with the identified transport block size in the number of OFDM symbols starting from the start OFDM symbol, based on the resource allocation information ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4, the UE receives downlink data in a DL portion of the frame based on the DL transmission assignment and TTI duration, where the start of each DL transmission portion 402a and 402b of the two TTIs 409a and 409b may be indicated by a DCI 401a and 401b, and is based on TBS over a PDSCH in the case of an LTE-based transmission [0221]. [Para. 0219] For example, downlink control information may indicate that 2 TTIs are transmitted in a subframe. In a case where a control region occupies 2 symbols and a subframe includes 14 symbols, this may implicitly indicate a first TTI starting at the third symbol and ending at the eighth symbol, and a second TTI starting at the ninth symbol and ending at the fourteenth symbol). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo and the teaching of DCI indicating a transport block size from Marinier to improve the 5G broadband performance.
The combination of Seo and Marinier does not disclose wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals, and a frequency region for transmission of the PDSCH in the transmission time interval, is defined within the frequency region configured by the system information in a frequency domain.
You teaches wherein at least a transmission time interval of two symbols and a transmission time interval of seven symbols are included in the plurality of transmission time intervals ([Para. 0094] Fig. 5 shows plurality of TTIs where a transmission time interval may be an example of a short TTI, sTTI consisting of 2 OFDM symbols, and/or an sTTI consisting of 7 OFDM symbols may be configured) and a frequency region for transmission of the PDSCH in the transmission time intervalTTI. Where transmission of the sPDCCH and sPDSCH may be performed in a TDM manner within the sTTI, using different OFDM symbol regions, and may be transmitted in an FDM manner, using different regions of PRB(s)/frequency resources configured through system information (SI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information for resource allocation from Seo, the teaching of DCI indicating a transport block size from Marinier, and the teaching of short TTI from You to improve the latency and the average throughput. 

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Seo in view of Marinier and You, specifically, Seo teaches A base station, in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0207] Fig. 18 show a structure of a base station including the RF unit 130 is coupled with the processor 110 for transmitting and/or receiving a radio signal.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5 as being unpatentable over Seo in view of Marinier and You, specifically, Seo teaches A terminal in a communication system, the terminal  comprising: a transceiver; and a controller coupled with the transceiver and configured to receive from a base station, first downlink control information ([Para. 0208] Fig. 18 show a structure of a UE including the RF unit 230 is coupled with the processor 210 for transmitting and/or receiving a radio signal.

Regarding Claim 16, the combination of Seo, Marinier and You, specifically, Seo teaches wherein the number of OFDM symbols of the transmission time interval is identified based on the resource allocation information. ([Para. 0046-0054, 0060-0062] Fig. 1 shows a time for transmitting one subframe is defined as a transmission time interval (TTI), which may be a minimum unit of scheduling. Where a subframe includes two consecutive slots of up to 14 symbols. The first 3 OFDM symbols of a 1st slot in the DL subframe correspond to a control region, i.e., PDCCH is referred to as DL control information (DCI), which transmits DL scheduling information for scheduling one PDSCH). [Para. 0177-0178] Fig. 14 shows an example of PDCCH including scheduling information for PDSCH in the cell #1 and cell #2). 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16.

4.	Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Marinier and You as applied to claims 1, 5, 9 and 13 respectively above, and further in view of Han et al., (US 2018/0234213) hereinafter Han.

Regarding Claim 20, the combination of Seo and Marinier does not disclose wherein the transmission time interval for the transmission of the PDSCH and a transmission time interval for retransmission associated with the PDSCH are allocated by the base station, respectively.
You teaches wherein the transmission time interval for the transmission of the PDSCH ([Para. 0093-0097, 0108] Fig. 5 shows an example of a short TTI of a PDCCH for transmission/scheduling of data of the PDSCH transmitted within an sTTI allocated by the base station).
The combination of Seo, Marinier and You does not disclose a transmission time interval for retransmission associated with the PDSCH are allocated by the base station.
Han teaches a transmission time interval for retransmission associated with the PDSCH are allocated by the base station ([Para. 0065-0066, 0076] Fig. 5 shows the UE receives PDSCH transmission in a downlink TTI from base station, and receives the PDSCH retransmission in a downlink TTI with an index of n+5  from the base station if the NACK response is fed back. Where a Transmission Time Interval (TTI) is a basic unit for downlink transmission scheduling on a time domain by the base station [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Seo, Marinier, You and Han to improve the latency for a low-delay service.

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130195041, Papasakellariou et al. discloses Method and device for scheduling communication for low capability devices.
US  20150172022, Guo et al. discloses Outer-loop control in wireless communication link adaptation.
US 20170135116, Kuchibhotla et al. discloses Method and Apparatus for Low Latency Transmissions.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413